101 So. 2d 413 (1958)
Gertrude CHAPMAN, Plaintiff,
v.
Maurice M. SLAFF and Annett H. Slaff, his wife, individually and as Director and Trustees for the property of Slaff Realty Company, Inc., a dissolved Florida corporation, Slaff Realty Company, Inc., a Florida Corporation, and R.A. Gray, as Secretary of the State of Florida, Defendants.
No. A-243.
District Court of Appeal of Florida. First District.
February 4, 1958.
Horn & Ossinsky, Daytona Beach, for plaintiff.
Alex D. Littlefied, Jr., Joseph Hirschman, Daytona Beach, and Howard S. Bailey, Tallahassee, for defendants.
PER CURIAM.
The question certified to this Court in the above stated cause for an answer is not such a question as falls within Rule 4.6, Florida Appellate Rules, in that our answer, if given, would not be determinative of the cause and for the further reason that there appears to be controlling precedent in this state on which a decision of the Chancellor could be based. The trial court, under Section 6, of Article V of the Constitution of Florida, F.S.A., has the power to adjudicate the question, the answer to which may be reviewed on appeal if desired. See City of Hollywood v. Peck, Fla., 57 So. 2d 842.
STURGIS, C.J., and CARROLL and WIGGINTON, JJ., concur.